DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-24, 26-28, 34, 37 and 43-44 are cancelled.
Claims 49-51 are new.
Claims 25, 29-33, 35-36, 38-42 and 45-51 are pending.
Claims 25, 29-33, 35-36, 38-42 and 45-51 are rejected.
Claims 25, 30, 32, 33, 38, 45, 47 and 48 are objected to.

Applicant’s Response
Applicant's response, filed 15 December 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification as filed on 20 October 2016, in the amended Specification filed on 15 December 2021 and in the Claims as presented in the amendment filed on 15 December 2021 .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 December 2021 and 7 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 

Specification
	The amended Specification filed on 15 December 2021 is acknowledged and accepted.
	
Claim Interpretation of non-limiting recitations
The following recitations do not limit the scope of the claimed methods and systems for the reasons stated below:
	“.....to  continuously monitor motility patterns associated with the plurality of organs” in claim 36. This recitation is directed to an intended use of the method for monitoring motility of the 
  “.....to detect disruptions in gastrointestinal activity” in claim 45 line 37. This recitation is directed to an intended outcome of the step of correlating the determined contractility with 
In claim 50 lines 6-7 the recitation of “...pausing the acquisition of the electrical signals until determining the interference has subsided”  is a contingent limitation and is not considered as a positive active limitation since said step is only required “in response to detecting, by the processor, that at least one accelerometer indicated an interference during a detected movement of the body of the patient during acquisition of the electrical signals”.  See MPEP 2111.04(II). 

Claim Objections 
Claims 25, 30, 32, 33, 38, 45, 47 and 48 are objected to because of the following informalities:
In claim 25 line 8, the comma (,) after “gastrointestinal tract” should be replaced with a semicolon (;).
In claim 25 line 30 the term “in” should be replaced with “of”. The following amendment is suggested: “a motility pattern for at least one organ [[in]] of the plurality of organs”.
In claim 25 lines 22 and 23,  the phrase “plurality of” should be inserted before “processed waveforms” since the claim refers to “the plurality of processed waveforms”. See lines 16-17.  The following amendment is suggested to obviate this objection: “identifying, by the processor, a plurality of characteristics of the plurality of processed waveforms, wherein the plurality of characteristics of the plurality of processed waveforms are selected from a group consisting of: frequency, amplitude, power, pattern, duration, and periodicity”.
In claim 25 line 37 the term “in” should be replaced with “of”. The following amendment is suggested: “a status for the at least one organ [[in]] of the plurality of organs”.
In claim 30 line 2  the recitation “one or more inputs data” is grammatically incorrect since it lacks a preposition between “one or more inputs” and “data”. The following amendment is suggested: “one or more inputs of data”.
In claim 32,  the phrase “plurality of” should be inserted before “processed waveforms” since claim 25, from which claim 32 depends refers to “the plurality of processed waveforms”. See claim 25 lines 16-17.  The following amendment is suggested to obviate this objection: “correlating by the processor and based on time, the plurality of processed waveforms .....”.
In claim 33 the phrase “plurality of” should be inserted before “the processed waveforms” since claim 25, from which claim 32 depends refers to “the plurality of processed waveforms” (see claim 25 lines 16-17) and, claim 33 line 3 refers to “the plurality of processed waveforms”. The following amendment is suggested to obviate this objection: “characterizing, by the processor, the plurality of processed waveforms .....”.
In claim 38 lines 8-9, the comma(,) after “small intestines” should be deleted and the comma after “large intestines” should be replaced with a semicolon (;). The following amendment is suggested:  
“wherein the electrical signals include electromyography signals acquired concurrently from a plurality of organs comprising a stomach, small intestines[[,]] and large intestines[[,]]; and”.
In claim 38 lines 23 and 24 the phrase “plurality of” should be inserted before “processed waveforms” since the claim refers to “the plurality of processed waveforms”. See lines 18-19 and lines 29-30.  The following amendment is suggested to obviate this objection: “identifying a plurality of characteristics of the plurality of processed waveforms, wherein the plurality of characteristics of the plurality of processed waveforms are selected from a group consisting of: frequency, amplitude, power, pattern, duration, and periodicity”.
In claim 45 lines 21 and 22 the phrase “plurality of” should be inserted before “processed waveforms” since the claim refers to “the plurality of processed waveforms”. See lines 16-17 and line 28.  The following amendment is suggested to obviate this objection: “identifying, by the processor, a plurality of characteristics of the plurality of processed waveforms, wherein the plurality of characteristics of the plurality of processed waveforms include frequency, amplitude, power, directionality, duration, and periodicity”.
In claim 45 line 26 the term “in” between “organ” and “the plurality” should be replaced with “of”. The following amendment is suggested: “which respective organ [[in]] of the plurality of organs”.
In claim 45 lines 32 and 35 the term “in” between “organ” and “the plurality” should be replaced with “of”. The following amendment is suggested: “a respective organ [[in]] of the plurality of organs”.
In claim 45 line 35 the “and” after “the plurality of organs;” should be deleted.
In claim 45 line 37 “and” should be added after “gastrointestinal activity:”. 
In claim 47 lines 2 the phrase “plurality of” should be inserted before “processed waveforms” since the claim refers to “the plurality of processed waveforms”. See lines 3-4.  The following amendment is suggested to obviate this objection: “characterizing, by the processor, the plurality of processed waveforms...”.
In claim 48 line 17, the phrase “representing the electrical signals” should be added after “the data” since the claim refers to “data representing the electrical signals”. See lines 15-16. The following amendment is suggested: “processing, by the processor, the data representing the electrical signals, wherein the processing comprises...”.
In claim 48 lines 23 and 24 the phrase “plurality of” should be inserted before “processed waveforms” since the claim refers to “the plurality of processed waveforms”. See line 18 and lines 29-30.  The following amendment is suggested to obviate this objection: “identifying a plurality of characteristics of the plurality of processed waveforms, wherein the plurality of characteristics of the plurality of processed waveforms are selected from a group consisting of: frequency, amplitude, power, pattern, duration, and periodicity”.
In claim 48 lines 27 and 37 “in” should be replaced with “of”. The following amendment is suggested: “respective organ [[in]] of the plurality of organs”.
In claim 48 line 34 “in” should be replaced with “of”. The following amendment is suggested: “a motility pattern for each organ [[in]] of the plurality of organs”.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
Second Paragraph

The following is a- quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 29-33, 35-36, 38-42 and 45-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 25 lines 25-28 recites: “determining, by the processor and based on the plurality of characteristics, which respective organ in the plurality of organs corresponds to particular ones of the plurality of  processed waveforms”.
The recitation of “based on the plurality of characteristics” without setting forth what the characteristics pertain to is unclear. If the Applicant’s intention is to set forth that the determining is based on characteristics of the generated plurality of the processed waveforms (see lines 16-17), the following amendment is suggested:
“determining, by the processor and based on the plurality of characteristics of the plurality of processed waveforms, which respective organ in the plurality of organs corresponds to particular ones of the plurality of  processed waveforms”. Clarification is requested.
Claim 25 lines 31-36 recites: “determining, by the processor and based on the determined motility pattern, whether the at least one organ in the plurality of organs is associated with characteristics of normal motility activity or abnormal motility activity, the determination including differentiating, for the at least one organ, amongst disorders of the gastrointestinal tract by comparing frequencies and amplitudes of the determined motility pattern to frequency and amplitude patterns associated with the disorders”.
Firstly, the recitation that an organ is associated with characteristics of normal motility activity or abnormal motility activity is unclear because an organ is a collection of tissues associated with a specialized function. An organ per se cannot be “associated” with a characteristics of motility activity because an organ is just a collection of tissues. Motility is a term used to describe the contraction of the muscles in the GI tract or in an organ of the GI tract. The Applicant is asked to clarify what aspect of an organ is associated with characteristics of normal or abnormal motility activity. If the Applicant’s intention is to set forth that the determined motility pattern of the organ is associated with characteristics of normal or abnormal motility, the claim should be amended accordingly. 
Secondly, the recitation of differentiating by comparing “frequencies and amplitudes of the determined motility pattern” is unclear because the claim does not recite that the determined motility pattern is associated with “amplitudes and frequencies”. The claim recites identifying plurality of characteristics of the processed waveforms including frequency and amplitude (see lines 22-24), determining which organ a frequency and an amplitude. Further, the Applicant is asked to clarify whether the frequency and amplitude patterns to which the determined motility pattern is compared to is known to be associated with the disorders or, whether these frequency and amplitude patterns are determined based on the processing of the acquired signals. If the Applicant’s intention is to set forth that the frequency an amplitude patterns are known to be associated with the disorders, the claim should be amended accordingly.  Thirdly, the Applicant is asked to clarify whether “the disorders”  pertain to the disorders of “the gastrointestinal tract” as recited in line 34 or, whether they pertain to other disorders. If the Applicant’s intention is to set forth that the disorders pertain to those of the gastrointestinal tract, the claim should be amended accordingly. To obviate this rejection the following amendment is suggested:
“determining, by the processor and based on the determined motility pattern, whether the determined motility pattern of the at least one organ in the plurality of organs is associated with characteristics of normal motility activity or abnormal motility activity, the determination including differentiating, for the at least one organ, amongst disorders of the gastrointestinal tract by comparing the frequency the amplitude  known to be associated with the disorders of the gastrointestinal tract”. Clarification is requested.
Claim 25 lines 37-39 recites: “generating, by the processor, a status for the at least one organ in the plurality of organs based at least in part on the determined motility pattern and the comparing, the status including a diagnosis of at least one of the disorders”.
Firstly, the recitation that a status includes a diagnosis is unclear because there is no recitation in the claim that a diagnosis for at least one of the disorders has been made. The Applicant has not provided any special definition for the term “status”. The dictionary meaning of said term is the state or condition of a thing (see “Status.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/status). Within the context of the claimed invention the status of an organ is therefore the state or condition of an organ as it pertains the determined motility pattern of said organ. However, a motility pattern per se is not a diagnosis. The status of an organ and/or motility pattern of an organ may be used for diagnosis of a disorder (see Applicant’s Specification at paragraph 45). If the Applicant’s intention is to set forth that the method includes a step of making a diagnosis of a disorder based on the motility pattern of the organ and, that the generated status includes said diagnosis, the claim should be amended accordingly. Secondly, the Applicant is asked to clarify whether “the disorders” pertain to the disorders of the gastrointestinal tract as recited in line 34 or, whether they pertain to other disorders. If the Applicant’s intention is to set forth that the disorders pertain to those of the gastrointestinal tract, the claim should be amended accordingly. Clarification is requested.
In claim 29 lines 2-3 the recitation of “recording, to memory on the portable electronic device, data received at the portable electronic device and from the patient” is unclear. Firstly, there is no recitation in claim 25, from which claim 29 depends, that the method includes a step of receiving data at the portable electronic device. Claim 25 lines 4-5 recites acquiring by a portable electronic device electrical signals from a plurality of electrodes. As such, the claim is unclear as to what is the source of data being recorded in the memory. Secondly, the recitation of “data received at the portable electronic device and from the patient” is unclear as to whether the claim requires data received at the portable electronic device and also data received from the patient or, whether the claim requires that the data received at the portable electronic device be from the patient. Clarification is requested.
In claim 30 lines 1-3 the recitation of “recording, to memory on the portable electronic device, one or more inputs data received at the portable electronic device and from the patient, the one or more inputs including...” is unclear. Firstly, there is no recitation in neither claim 25, from which claim 30 depends, that the method includes a step of receiving one or more inputs data at the portable electronic device. Claim 25 lines 4-5 recites acquiring by a portable electronic device electrical signals from a plurality of electrodes. As such, the claim is unclear as to what is the source of data being recorded in the memory. Secondly, there is lack of antecedent basis in the claim for “the one or more inputs”, the claim recites “one or more inputs data”. Thirdly, the Applicant is asked to clarify whether the claim requires recording one or more inputs data received at the portable electronic device and also one or more inputs data received from the patient or, whether the claim requires that the one or more inputs data received at the portable electronic device be from the patient. Clarification is requested.
In claim 31 recites: “The method of Claim 30, further comprising timestamping and transmitting to a network device the one or more inputs received at the portable electronic device and from the patient”. The Applicant is asked to clarify whether the claim requires timestamping and transmitting one or more inputs received at the portable electronic device and also one or more inputs received from the patient or, whether the claim requires that the one or more inputs received at the portable electronic device be from the patient. Clarification is requested.
Claim 32 recites: “The method of Claim 31, further comprising correlating, by the processor and based on time, the processed waveforms to the inputs received at the portable electronic device from the patient”. Firstly, there is lack of antecedent basis in the claim for “the inputs received at the portable electronic device...”. Claim 32 depends from claims 31, 30 and 25. Claim 30 recites “one or more inputs data” and “one or more inputs” and, claim 30 recites “one or more inputs”. Secondly, the recitation that the correlation of the processed waveforms to the inputs in “based on time” is unclear because there is no recitation in neither of claims 31, 30 and 25 that the processed waveforms generated by the 
Claim 33 and claim 45 recite: “The method of Claim 25 (45), further comprising characterizing, by the processor, the processed waveforms as being indicative of normal motility activity or abnormal motility activity of a respective organ for the plurality of processed waveforms based on the plurality of characteristics....”.
The Applicant is asked to clarify whether it is the “characterizing” or the “respective organ” which is “for the plurality of processed waveforms”. If the Applicant’s intention is to set forth that the claim requires characterizing the plurality of processed waveforms as being indicative of normal/abnormal motility for a respective organ based on the plurality of characteristics of the plurality of processed waveforms, the following amendment is suggested:
“The method of Claim 25(45), further comprising characterizing, by the processor, the plurality of  processed waveforms as being indicative of normal motility activity or abnormal motility activity of a respective organ  of the plurality of processed waveforms.....”. Clarification is requested.
Claim 36 recites: “The method of Claim 25, wherein the method for monitoring motility of the gastrointestinal tract of the patient is performed to continuously monitor motility patterns associated with the plurality of organs”.
The claim is unclear as to what aspect of claim 25 is claim 36 providing further limitations. As explained in the section of Claim Interpretation of Non-limiting Recitations above, the recitation that the 
Claim 38 lines 15-16 recites: “obtaining the electrical signals from the plurality of cutaneous electrodes of the portable observation device”.
The recitation of “the plurality of cutaneous electrodes of the portable observation device” lacks antecedent basis in the claim because the claim does not recite that the portable observation device includes a plurality of cutaneous electrodes.  The claim recites that the portable electronic device is wirelessly connected to the cutaneous electrodes and is configured to receive the electrical signals from the cutaneous electrodes. If the Applicant’s intention is to set forth that the claim requires obtaining the electrical signals received by the portable observation device, the following amendment is suggested:
“obtaining the electrical signals received by the portable electronic device from the plurality of cutaneous electrodes ”. Clarification is suggested.
Claim 38 lines 26-30 and claim 48 lines 26-30 recite: “determining, by the processor and based on the plurality of characteristics, which respective organ in the plurality of organs corresponds to particular ones of the plurality of  processed waveforms”.
The recitation of “based on the plurality of characteristics” without setting forth what the 
“determining, by the processor and based on the plurality of characteristics of the plurality of processed waveforms, which respective organ in the plurality of organs corresponds to particular ones of the plurality of  processed waveforms”. Clarification is requested.
Claim 38 lines 34-39 recites: “determining, by the processor and based on the determined motility pattern, whether the at least one organ in the plurality of organs is associated with characteristics of altered motility activity, the determination including differentiating, for the at least one organ, amongst disorders of the gastrointestinal tract by comparing frequencies and amplitudes of the determined motility pattern to frequency and amplitude patterns associated with at least one of the  disorders”.
Firstly, the recitation that an organ is associated with characteristics of altered motility activity is unclear because an organ is a collection of tissues associated with a specialized function. An organ per se cannot be “associated” with a characteristics of motility activity because an organ is just a collection of tissues. Motility is a term used to describe the contraction of the muscles in the GI tract or in an organ of the GI tract. The Applicant is asked to clarify what aspect of an organ is associated with characteristics of altered motility activity. If the Applicant’s intention is to set forth that the determined motility pattern of the organ is associated with characteristics of altered motility activity, the claim should be amended accordingly. Secondly, the frequencies and amplitudes of the determined motility pattern” is unclear because the claim does not recite that the determined motility pattern is associated with “amplitudes and frequencies”. The claim recites identifying a plurality of characteristics of the processed waveforms including frequency and amplitude (see lines 23-25), determining which organ corresponds to particular ones of the plurality of processed waveforms based on the plurality of characteristics (see lines 26-30) and determining based on the plurality of characteristics a motility pattern (see lines 31-33). As such, the determined motility pattern is associated with a plurality characteristics which include a frequency and an amplitude. Further, the Applicant is asked to clarify whether the frequency and amplitude patterns to which the determined motility pattern is compared to is known to be associated with the disorders or, whether these frequency and amplitude patterns are determined based on the processing of the acquired signals. If the Applicant’s intention is to set forth that the frequency an amplitude patterns are known to be associated with the disorders, the claim should be amended accordingly. Thirdly, the Applicant is asked to clarify whether “the disorders”  pertain to the disorders of “the gastrointestinal tract” as recited in line 37 or, whether they pertain to other disorders. If the Applicant’s intention is to set forth that the disorders pertain to those of the gastrointestinal tract, the claim should be amended accordingly. To obviate this rejection the following amendment is suggested:
“determining, by the processor and based on the determined motility pattern, whether the determined motility pattern of the at least one organ in the plurality of organs is associated with characteristics of altered motility activity, the determination including differentiating, for the at least one organ, amongst disorders of the gastrointestinal tract by comparing the frequency the amplitude known to be associated with the disorders of the gastrointestinal tract”. Clarification is requested.

Claim 38 lines 40-42 recites: “generating, by the processor, a status for the at least one organ in the plurality of organs based at least in part on the determined motility pattern and the comparing, the status including a diagnosis of at least one disorder of the gastrointestinal tract”.
Firstly, the recitation of a status includes a diagnosis is unclear because there is no recitation in the claim for making a diagnosis. The Applicant has not provided any special definition for the term “status”. The dictionary meaning of said term is the state or condition of a thing (see “Status.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/status). Within the context of the claimed invention the status of an organ is therefore the state or condition of an organ as it pertains the determined motility pattern of said organ. However, a motility pattern per se is not a diagnosis. The status of an organ and/or motility pattern of an organ may be used for diagnosis (see Applicant’s specification at paragraph 45). If the Applicant’s intention is to set forth that the network device is configured to make a diagnosis of a disorder of the gastrointestinal tract based on the motility pattern of the organ and, that the generated status includes said diagnosis, the claim should be amended accordingly.
Claim 45 lines 25-28 recites: “determining, by the processor and based on the plurality of characteristics, which respective organ in the plurality of organs corresponds to particular ones of the plurality of  processed waveforms”.
The recitation of “based on the plurality of characteristics” without setting forth what the characteristics pertain to is unclear. If the Applicant’s 
“determining, by the processor and based on the plurality of characteristics of the plurality of processed waveforms, which respective organ in the plurality of organs corresponds to particular ones of the plurality of  processed waveforms”. Clarification is requested.
Claim 45 lines 31-33 recites: “determining, by the processor and based on the determined motility pattern, whether a respective organ in the plurality of organs is associated with characteristics of normal motility activity or abnormal motility activity”.
Firstly, the recitation of determining, based on the determined motility pattern, whether a respective organ of the plurality of organs is associated with characteristics of normal or abnormal motility is unclear because the claim recites that the motility pattern is determined for the gastrointestinal tract and not for an organ or organs. See lines 29-30. The only determination which is made for a respective organ of the plurality of organs is whether said organ corresponds to a processed waveform (see lines 25-28). As such the claim is unclear as to what is the motility pattern being used for the determination that an organ is associated with a normal or an abnormal motility. Secondly, the recitation that an organ is associated with characteristics of normal motility activity or abnormal motility activity is unclear because an organ is a collection of tissues associated with a specialized function. An organ per se cannot be “associated” with a categorization of motility activity unless there is an a prior  determination of motility for said organ. The Applicant is asked to clarify what aspect of an organ is associated with characteristics of normal or abnormal motility activity. Clarification is requested.
Claim 45 lines 31-33 recites: “determining, by the processor and based on the determined motility pattern, whether a respective organ in the plurality of organs is associated with characteristics of normal motility activity or abnormal motility activity by:
comparing the plurality of characteristics to data corresponding to motility patterns associated with dysfunction of a respective organ in the plurality of organs; and 
correlating the determined contractility with the electromyography signals of the respective organ to detect disruptions in gastrointestinal activity;
assessing the determined motility pattern with respect to initiating, for the patient, a task associated with the determined disruptions in gastrointestinal activity;
Firstly, the recitation of “comparing the plurality of characteristics” without setting forth what the characteristics pertain to is unclear. If the Applicant’s intention is to set forth that the determining is based on the plurality of characteristics of the generated plurality of the processed waveforms (see lines 16-17) the claim should be amended accordingly. Secondly, the recitation that the “plurality of characteristics” are compared to motility patterns associated with dysfunction of a respective organ of the plurality of organs is unclear. There is no recitation in the claim that the motility pattern of an organ  from the plurality of organs determined and, there is no recitation in the claim of any aspect of a “motility pattern” for an organ being associated with dysfunction of said organ or, that a dysfunction is identified based on the motility pattern of an organ. Claim 45 recites generating a motility pattern and a contractility for the gastrointestinal tract (see lines 29-30) and determining whether an organ is associated with normal motility activity or abnormal motility activity (See lines 31-33). The claim is unclear as to what is the source of data being compared to “the plurality of characteristics”. Thirdly, the recitation of “correlating the determined contractility with the electromyography signals of the respective organ to detect disruptions in gastrointestinal activity” is unclear because the claim recites that the contractility is determined for the gastrointestinal tract (see lines 29-30) not for an organ. Fourthly, the recitation that the step of determining whether a respective organ is associated with characteristics of  normal or abnormal motility includes a step of “assessing the determined motility pattern with respect to initiating, for the patient, a task associated with the determined disruptions in gastrointestinal activity” is unclear. In the clause encompassed by lines 31-39 what is being determined is whether an organ is associated with characteristics of a normal or abnormal motility. The assessment (evaluation) of the determined motility pattern “with respect to a task associated with a disruption of in gastrointestinal activity” does not provide for determining whether an organ is associated with characteristics of a normal or abnormal motility. The Applicant is asked to clarify what aspect of evaluating a motility pattern “with respect to initiating a task” provides for determining whether an organ is associated with characteristics of a normal or abnormal motility. Further, there is lack of antecedent basis in the claim for “the determined disruptions in gastrointestinal activity” as there is no recitation in claim 45 that disruptions in gastrointestinal activity are determined. Clarification is requested.
In claim 46 line 2, there is lack of antecedent basis in the claim for “one or more inputs received  from the patient” as there is no recitation in claim 45, from which claim 46 depends for a step or receiving inputs from a patient. If the Applicant’s intention is to set forth that the method includes receiving inputs from a patient, the claim should be amended accordingly. Clarification is requested.
Claim 48 lines 15-16 recites: “obtaining, by the processor of the network device, data representing the electrical signals of the portable observation device”.  
The recitation of “the electrical signals of the portable observation device” lacks antecedent basis in the claim because the claim does not recite that the portable observation device includes “electrical signals”. The claim recites that the portable electronic device is wirelessly connected to the cutaneous electrodes and is configured to receive the electrical signals from the cutaneous electrodes. See limes 5-7. If the Applicant’s intention is to set forth that the claim requires obtaining data representing the electrical signals received by the portable observation device, the following amendment is suggested:
obtaining, by the processor of the network device, data representing the electrical signals received by the portable electronic device ”. Clarification is suggested.
Claim 48 lines 26-30 recites: “determining, by the processor and based on the plurality of characteristics, which respective organ in the plurality of organs corresponds to particular ones of the plurality of  processed waveforms”.
The recitation of “based on the plurality of characteristics” without setting forth what the characteristics pertain to is unclear. If the Applicant’s intention is to set forth that the determining is based on characteristics of the generated plurality of the processed waveforms (see lines 16-17), the following amendment is suggested:
“determining, by the processor and based on the plurality of characteristics of the plurality of processed waveforms, which respective organ in the plurality of organs corresponds to particular ones of the plurality of  processed waveforms”. Clarification is requested.
Claim 48 lines 30-32 recites: “the determining including correlating one or more characteristics of the plurality of processed waveforms with a determined contractility of at least a portion of the gastrointestinal tract”.
Firstly,  the Applicant is asked to clarify whether the “one or more characteristics” pertains to the “plurality of characteristics of the processed waveforms” identified in the method step recited in lines 23-25 or, to a different set of characteristics of the processed waveforms. Secondly, the recitation a determined contractility of at least a portion of the gastrointestinal tract”  is unclear. There is no recitation in the claim that the method executed by the processor of the network device includes a step of determining a contractility of a portion of the gastrointestinal tract. Since the claim does not recite an active positive step of determining a contractility of a portion of the gastrointestinal tract, the claim is unclear as to what is being correlated with the characteristics of the gastrointestinal tract. If the Applicant’s intention is to set forth that the method executed by the processor of the network device includes a step of determining contractility of at least a portion of the gastrointestinal tract, the claim should be amended accordingly. Clarification is requested.
Claim 48 lines 36-40 recites: “determining, by the processor and based on the determined motility pattern, whether a respective organ in the plurality of organs is associated with characteristics of normal motility activity or abnormal motility activity, by comparing the plurality of characteristics to motility patterns associated with disorders of at least one of the plurality of organs.
Firstly, the recitation that an organ is associated with characteristics of normal motility activity or abnormal motility activity is unclear because an organ is a collection of tissues associated with a specialized function. An organ per se cannot be “associated” with a characteristics of motility activity because an organ is just a collection of tissues. Motility is a term used to describe the contraction of the muscles in the GI tract or in an organ of the GI tract. The Applicant is asked to clarify what aspect of an organ is associated with characteristics of normal or abnormal motility activity. If the Applicant’s intention is to set forth that the determined motility pattern of the organ is associated with characteristics of normal or abnormal motility, the claim should be amended accordingly. Secondly, the recitation of comparing  “the plurality of characteristics” without setting forth what the characteristics pertain to is unclear. If the Applicant’s intention is to set forth that what is being compared are the plurality of characteristics of the processed waveforms (see lines 23-24), the claim should be amended Thirdly,  the recitation that the comparison is made “with disorders of the at least one of the plurality of organs” is unclear because there is no recitation in the claim that at least one of the plurality of organs is associated with a disorder or, that the method includes associating a disorder with at least one of the plurality of organs. The Applicant is asked to clarify whether the disorders are known disorders for at least one organ or, whether the claim requires identifying a disorder for at least one organ prior to performing the comparison. Clarification is requested.
Claim 50 recites: “The method of claim 25, wherein the plurality of cutaneous electrodes are arranged in a plurality of arrays of electrodes, each array including at least one accelerometer sensor, the method further comprising: 
in response to detecting, by the processor, that at least one accelerometer indicated an interference during a detected movement of the body of the patient during acquisition of the electrical signals, pausing the acquisition of the electrical signals until determining the interference has subsided”.
The claim is unclear because claim 25, from which claim 50 depends, does not recite that an accelerometer indicates an interference, that movement has been detected and that a determination has been made or whether the interference has subsided. Since there are no recitations of any of these aspects, the claim is unclear as to what is the basis for pausing the acquisition of the electrical signals. Clarification is requested.
Claim 51 recites: “The method of claim 25, further comprising receiving one or more inputs received from the patient corresponding to one or more symptoms of the body, and wherein: the disorder of the gastrointestinal tract includes a detected increase in electrical activity and corresponding contractility of the gastrointestinal tract; and 
wherein the diagnosis is for irritable bowel syndrome based on the one or more symptoms and the abnormality”.
Firstly,  there is lack of antecedent basis in the claim for “one or more inputs received from the patient” as there is no recitation in claim 25, from which claim 51 depends, that the method includes a step of receiving one or more inputs from the patient. Secondly, there is lack of antecedent basis in the claim for a “detected increase in electrical activity and corresponding contractility of the gastrointestinal tract” as there is no recitation in claim 25, from which claim 51 depends, that the method includes a step of detecting an increase in electrical activity, there is no recitation in claim 25 for determining or detecting contractility of the gastrointestinal tract and, there is no recitation in claim 25 for establishing a correspondence between an increase in electrical activity and a contractility of the gastrointestinal tract. Thirdly, there is lack of antecedent basis in the claim for “the abnormality” as there is no recitation in claim 25, from which  claim 21 depends, for “an abnormality”. Clarification is requested.
In claim 51 lines 3-4 the recitation that “the disorder of the gastrointestinal tract includes a detected increase in electrical activity and corresponding contractility of the gastrointestinal tract” is unclear. A disorder cannot include a detected increase in electrical activity and contractility. A disorder is an abnormality of function and may be characterized by an increase in electrical activity  and contractility but the disorder per se cannot include “an increase in electrical activity  and contractility”. Clarification is requested.
In claim 51 lines 5-6, the Applicant is asked to clarify what aspect of the clause is “based on the one or more symptoms and the abnormality”. Clarification is requested.
Claims 32, 35, 39-42, 47 and 49 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejections-Response to Arguments
Applicant’s arguments filed on 15 December 2021 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

35 USC 101 Rejection-Response to Arguments

(A) Claims 25, 29-33, 35-36, 38-42 and 45-51, as currently amended appear to be patent eligible under 35 USC 101, as the claims effect an improvement of the technical field of monitoring and diagnosis of motility-related disorders by providing methods and systems which enable the ambulatory, non-invasive determination of motility and the diagnosis of motility-related disorders. The claims recite the acquisition of electrical signals from cutaneous electrodes positioned in a pattern on the skin of the body of a patient over a portion of the gastrointestinal tract and connected wirelessly to a portable electronic device. The signals acquired are processed into waveforms and specific characteristics of said waveforms are then determined and  used to determine which organ of a plurality of organs is associated with particular characteristics of the processed waveforms and, to determine a motility pattern for said organ. A status of the organ is then determined based at least in part on the motility pattern. The claimed systems and methods provide an improvement over the current methods and systems for electrodiagnosis which require the acquisition electrical signals via physical connections, require a priori knowledge of a specific organ to be monitored for adequate placement of the electrodes and are not capable of determining the source organ which is associated with the characteristics of the waveforms processed from the acquired electrical signals. Further, while the claims recite abstract ideas as mental processed the claimed systems and methods recite elements in addition to said abstract ideas which in combination are not well-understood routine and conventional in the field and thereby provide an inventive concept under step 2(B) of the patent eligibility analysis. These additional elements include the acquisition, by a portable electronic device, of electrical signals from cutaneous electrodes connected wirelessly to the portable electronic device and positioned in a pattern on the skin of a patient over a portion of the gastrointestinal tract, the generation of processed waveforms from the electrical signals and the generation of a status of at least one organ based on a determined motility pattern.
35 USC 103 Rejection-Response to Arguments
Applicant’s arguments filed on 15 December 2021 have been considered. 
(A) Claims 25, 29-33, 35-36, 38-42 and 45-51, as currently amended appear to be free of art under 35 USC 102 and 103, as the prior art does not teach or fairly suggests methods and systems for monitoring motility of the gastrointestinal tract by acquiring, by a portable electronic device, electrical signals from cutaneous electrodes placed in a pattern over the skin of the patient’s body and connected wirelessly to the portable electronic device, processing the electrical signals into a plurality of processed waveforms, identifying a plurality of characteristics of said waveforms and determining, based on the characteristics which organ of a plurality of organs corresponds to particular ones of the processed waveforms. The prior art does not teach or fairly suggests determining a motility pattern for at least one organ based on the characteristics of the processed waveforms and generating a status for the organ based at least in part on the determined motility pattern. Current methods and systems for cutaneous electrogastrography are nor configured for the acquisition of electrical signals from cutaneous electrodes connected wirelessly to a portable electronic device. Further, none of the methods and systems available in the art is configured to determine, based on a plurality of characteristics of the processed electrical signals acquired from the cutaneous electrodes, which organ of a plurality of organs corresponds to particular ones of the processed waveforms. The systems and methods of the prior art rely on a priori knowledge of the organ to be monitored in order to ensure a correct placement of the electrodes. See, for example, Szarka, Lawrence A., and Michael Camilleri. "Methods for measurement of gastric motility." American Journal of Physiology-Gastrointestinal and Liver Physiology 296.3 (2009): G461-G475 for an overview of known methods and systems for monitoring motility of the GI tract.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                      /MARIE ARCHER/Examiner, Art Unit 1631     
                                                                                                                                                                                                   /Lori A. Clow/Primary Examiner, Art Unit 1631